Citation Nr: 0634139	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  02-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a gastrointestinal 
(GI) disorder.

3.  Entitlement to service connection for depression, to 
include as secondary to hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, spouse, and daughter


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The issues of service connection for hearing loss and 
depression, to include as secondary to hearing loss, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran served on active duty from September 1954 to 
September 1956.

2.  The veteran's service medical records are unavailable and 
presumed destroyed in the fire at the National Personnel 
Records Center (NPRC).

3.  The veteran's GI disorder, characterized initially as a 
hiatal hernia, later as peptic ulcer disease, duodenal ulcer, 
dyspepsia, and reflux, was first manifested in the 1970's and 
is not related to his military service.


CONCLUSION OF LAW

The veteran does not have a GI disorder, variously diagnosed 
as hiatal hernia, peptic ulcer disease, duodenal ulcer, 
dyspepsia, and reflux, that is the result of disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from September 1954 to 
September 1956.  Attempts have been made to locate his 
service medical records (SMRs); however, the records appeared 
to have been destroyed in a fire at the National Personnel 
Records Center (NPRC).

In addition, the veteran's original claims folder could not 
be located.  A rebuilt claims folder is being used in the 
course of the current appeal.   

The veteran submitted his current claim in August 2000.  The 
veteran did not allege any treatment in service at that time.  
He did cite to treatment that was provided at the VA medical 
center (VAMC) in Martinez, California, in 1973.  

The RO wrote to the veteran in January 2001 and again in June 
2001 to inform him of the types of evidence needed to 
substantiate a claim for service connection.  The veteran 
responded in June 2001.  He said that he could not remember 
sources of treatment but he did remember being in the VAMC in 
Martinez.  

Requests were made for records from VAMC Martinez in 2001 and 
2005.  However, no records for the veteran could be located.

The RO wrote to the veteran in February 2002 and informed him 
of the problems in locating his SMRs.  He was asked to submit 
any copies he may have.  The veteran responded in February 
2002.  He said that he did not have any SMRs.  He did provide 
evidence regarding his hearing loss claim.

The veteran's claim was denied in March 2002.  The bases for 
the denial were that there was no evidence of a GI disorder 
in service and no evidence of a current disability.

The veteran submitted his notice of disagreement (NOD) in 
April 2002.  He maintained that he had a GI disorder in 
service.  He also referred to his treatment at VAMC Martinez.

Associated with the claims folder are private treatment 
records from Kaiser Foundation Hospital for the period from 
May 1979 to January 1994.  The earliest indication of any 
diagnosed GI disorder is contained in a routine physical 
examination report from October 1981.  The veteran had a 
history of a hiatal hernia in 1972.  It was noted to be 
asymptomatic at the time of the examination.  The veteran was 
diagnosed with peptic ulcer syndrome and a duodenal ulcer in 
March 1990.  Heavy alcohol consumption was noted although the 
veteran was said to be abstaining as of 1988.

Records from R. Tejada, M. D., were also associated with the 
claims folder.  They related to a period of treatment from 
October 1990 to May 2004.  The veteran was treated for 
excessive alcohol use in September 1994.  He was found to 
have a recurrent duodenal ulcer in November 1996.  An entry 
from November 2000 reported that the veteran had liver 
abnormalities due to alcohol induced hepatitis and 
thrombocytopenia.  Subsequent entries from 2002-2004 provided 
diagnoses such as history of peptic ulcer disease (PUD) and 
history of anemia due to PUD.  

Records from the Social Security Administration (SSA) were 
received and associated with the claims folder in May 2004.  
The records show that the veteran was determined to be 
totally disabled as of December 1992.  The primary disability 
was listed as osteoarthritis and the secondary disability as 
hearing loss.  The medical evidence consisted of SSA 
evaluation reports as well as records from Kaiser.  The 
veteran was evaluated in August 1993.  The veteran's main 
complaint at that time involved his right knee.  His history 
of PUD was noted and the veteran said he was doing well on 
medications for his PUD.  

VA treatment records for the period from October 2001 to May 
2004 are associated with the claims folder.  The Board 
remanded the veteran's case in order to search for 
outstanding VA records in September 2005.  The RO searched 
for records for the veteran from VAMC Martinez from 1972, the 
earliest time identified by the veteran, to the present.  A 
response was received from VAMC Martinez reporting that they 
had no records for the veteran.  In addition, the VA Record 
Center and Vault (RC&V) also reported no archived records 
were on file for the veteran in June 2006.

As to the VA evidence of record, the initial VA clinical 
assessment was dated in October 2001.  The veteran was 
seeking hearing aids.  He gave a medical history of 
degenerative joint disease and of bleeding gastric ulcers 
"since about 1973-4."  He also referenced having had a 
hiatal hernia.  The assessment was PUD by history, controlled 
by medications, and possible hiatal hernia by history with no 
current symptoms.  The veteran was noted to limit his intake 
of alcohol and this helped with his GI symptoms.  Several 
additional entries reported that the veteran had symptoms of 
GI reflux that were well controlled with medications.  

The veteran submitted additional evidence by way of 
statements from himself, a friend, and his daughter in April 
2004.  The veteran said that he could not recall anyone that 
treated him in service because it had been so long ago.  He 
also did not work for an employer after service where he had 
a physical examination.  He said that he had a hard time 
finding employment when he arrived in California because of 
his hearing loss.  The veteran said that he received 
treatment for his hearing loss and stomach problems at VA.  

The veteran submitted a statement from [redacted].  Mr. [redacted] 
said he had known the veteran since the summer of 1960, 
shortly after the veteran married his first wife.  He said 
that they moved to Vallejo, California, shortly after the 
birth of their daughter.  He visited with them weekly.  Mr. 
[redacted] said that the veteran was drinking "more than was 
wise" after the death of his first wife.  He said that the 
veteran successfully dealt with his alcoholism and lived a 
sober life all these years.

The veteran's daughter said she was the oldest of the 
children.  She noted times where the veteran drank too much.  
She said the veteran was hospitalized for stomach pain in 
1974.  She also said that the veteran had changed over the 
years and his problems due to alcoholism had improved.  
However, his stomach problems had worsened.  The remainder of 
the statement focused on the veteran's hearing loss.

The veteran, his spouse, and his daughter testified at a 
hearing at the RO in May 2005.  The veteran's spouse 
testified about the veteran being hospitalized for 29 days at 
VAMC Martinez for stomach problems.  She said the veteran was 
provided a hearing aid at the time.  It was felt that VA 
would not do anything further for them so they did not 
return.  (Transcript p. 15).  This was said to be in the 
early 1970's.  There was additional testimony about the 
veteran being originally diagnosed with a hiatal hernia and 
later with a peptic ulcer.  However, there was no testimony 
to reflect that the veteran claimed he was treated for GI 
complaints in service.  Further there was no testimony that 
there was any medical evidence, at any time, that established 
a link between any diagnosed GI disorder, from the 1970's to 
the current time, and the veteran's service.  The veteran 
testified that he never sought treatment from VA prior to the 
1970's when he was treated at VAMC Martinez.  (Transcript p. 
34).  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304 (2006).  In addition, ulcers may be presumed 
to have been incurred during service if the symptoms becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2006).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case there are no SMRs for consideration.  Further, 
the earliest VA treatment records associated with the 
veteran's GI-related complaints are not available.  However, 
the veteran has not presented evidence of his experiencing 
GI-related problems in service.  In addition, he has not 
presented any evidence to reflect treatment for GI-related 
symptoms prior to the early 1970's when he was seen at VAMC 
Martinez.  He has made statements and testified that he did 
not seek VA treatment prior to that time.

The private and VA medical records associated with the claims 
folder do not relate any diagnosed GI disorder (hiatal 
hernia, peptic ulcer disease, duodenal ulcer, dyspepsia, or 
reflux) to the veteran's military service.  In fact, there is 
no mention of the veteran having GI-related symptoms in 
service in any of the records.  The onset of symptoms is not 
established any early than the 1970's.  Mr. [redacted] did not 
reference the veteran having any GI-complaints from 1960 
onward.  

The veteran has a current disability but he has not provided 
probative evidence to show that the disability is related to 
service in any way or that the symptoms were manifest to a 
compensable degree within a year after service.  His claim 
for service connection for a GI disorder is denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a GI disorder.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran originally submitted a claim for service 
connection for, inter alia, a GI disorder in August 2000.  
The RO wrote to the veteran in January 2001.  The RO 
explained what actions would be taken to complete the 
veteran's application for benefits.  The letter provided 
detailed actions the RO would take in that regard.  

The RO wrote to the veteran in June 2001.  He was told 
additional information was needed.  He was informed as to the 
evidence required to establish service connection.  The 
veteran was apprised of various types of evidence that could 
be used to support his claim.  He was further advised to 
submit evidence within 60 days.  The veteran responded to the 
letter in June 2001.  He had no evidence to submit but 
repeated his information about being treated by VA in the 
1970's.

The RO wrote to the veteran in February 2002.  He was 
informed that the RO was unable to locate his military 
records.  The veteran was asked to submit any originals or 
copies he might have.  The veteran responded that he did not 
have copies of his records in March 2002.

The veteran's claim was denied in March 2002.  He submitted 
his notice of disagreement in April 2002 and perfected his 
appeal in September 2002.

The RO wrote to the veteran in March 2004.  He was told 
additional information was needed.  He was informed as to the 
evidence required to establish service connection.  The 
veteran was apprised of various types of evidence that could 
be used to support his claim.  He was further advised to 
submit any evidence he had.

The veteran submitted statements from himself, Mr. [redacted], and 
his daughter in response to the letter from the RO in March 
2004.

The RO again wrote to the veteran in May 2004.  He was 
informed of the evidence necessary to substantiate his claim 
for service connection.  He was informed of VA's 
responsibilities in the development of his claim, what he 
should do to help, and to submit evidence to VA.  The veteran 
was also told that VA had requested records from sources 
identified by the veteran.

Additional evidence was compiled and associated with the 
claims folder.  The veteran's claim for service connection 
for a GI disorder remained denied.  He was issued a 
supplemental statement of the case (SSOC) that informed of 
the decision and the basis for the continued denial in August 
2004.

The Board finds that the January 2001, June 2001, March 2004 
and May 2004 letters to the veteran fulfilled VA's duty to 
notify him regarding the evidence necessary to support his 
claim, what VA is responsible for, what the veteran is 
responsible for, and for notifying the veteran to submit any 
pertinent evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to any aspect involving notice in this case.  
He has effectively participated in the development of his 
claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Where SMRs are presumed 
destroyed, the Board's obligation to explain its findings and 
to consider the benefit of the doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  When a 
veteran's records have been destroyed, VA has an obligation 
to search for alternative records which support the veteran's 
case.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).

The veteran's SMRs were not available because of the fire at 
the NPRC.  Also, the veteran's prior claims folder was not 
located.  He was advised of both circumstances.  The RO 
obtained VA and private records identified by the veteran and 
associated them with the claims folder.  His SSA records were 
also obtained.  The veteran submitted several lay statements 
from himself and others in support of his claim.  The 
veteran, and witnesses, testified at a Travel Board hearing 
in May 2005.  The veteran's case was remanded for additional 
development in September 2005.  The veteran has not alleged 
that there is any outstanding evidence that can be obtained 
that is pertinent to his claim.  

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider in determining whether an 
examination is necessary include whether there is evidence of 
a current disability, and whether there is evidence that the 
disability may be associated with the veteran's military 
service but there is not sufficient medical evidence to make 
a decision on the claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
veteran alleges that his current GI disorder, variously 
diagnosed, is related to service.  However, he has not 
provided evidence to indicate that he had symptoms of a GI 
disorder in service.  He has acknowledged that his first 
treatment was in the early 1970's, many years after service.  
None of the medical evidence obtained makes any reference 
linking any current diagnosis to the veteran's military 
service.  See generally Buchanan v. Nicholson, 451F.3d 1331 
(Fed. Cir. June 2006).  Thus, there is no requirement to 
obtain a VA medical examination in this case.  See McLendon, 
20 Vet. App. at 85-86; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (a veteran is required to show some 
causal connection between his disability and his military 
service).  The Board finds that VA has complied, to the 
extent required, with the duty- to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for a GI disorder is 
denied.


REMAND

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).

In regard to the veteran's hearing loss he contends that he 
was exposed to loud noise on a fairly continuous basis as a 
result of his duties as a truck driver during service.  He 
also alleges he was exposed to acoustic trauma from rifle and 
machinegun fire on a firing range.  He could not say that he 
was evaluated for hearing loss in service but he has 
maintained that he had a noticeable hearing impairment from 
his time in service until the present.

The first objective evidence of any type of hearing loss is 
contained in the form of records from Kaiser dated in 1979.  
The veteran was seen in May 1979 where it was noted that he 
had a right ear hearing aid from VA for seven years.  There 
was an audiogram from June 1979 that appeared to show a 
hearing loss that would meet the VA definition of hearing 
loss.  See 38 C.F.R. § 3.385.

The statement from Mr. [redacted] shows that he reported the 
veteran having problems with his hearing when he knew him in 
the 1960's.  The veteran's daughter, in her statement and her 
testimony, related how she could recall the veteran having 
problems with his hearing as she was growing up in the late 
1960's.  The veteran's wife knew the veteran from 1968 and 
she also testified regarding his difficulty with hearing at 
that time.

There is credible evidence of record that the veteran was 
treated for his hearing loss by VA at some point in the early 
1970's.  This comes from the fact that he had a VA issued 
hearing aid as noted in the May 1979 Kaiser record, as well 
as statements and testimony from the veteran, testimony from 
his wife and daughter, and the statement from his friend.  

There is no objective medical evidence to show a hearing 
impairment prior to the 1970's.  However, as noted supra, the 
veteran's SMRs are missing, the VA treatment records from 
VAMC Martinez cannot be located, and the veteran's prior 
claims folder is also missing.  

There is also evidence of exposure to noise in the veteran's 
civilian job as a painter.  He was noted to be a sandblaster 
in an entry from Dr. Tejada from November 1992.  An SSA 
audiology examination from August 1993 also reported on the 
veteran's exposure to noise because of his occupation as a 
sandblaster.  A VA audiology consult reported both a civilian 
and military history of noise exposure without further 
discussion in April 2002.

The United States Court of Appeals for Veterans Claims 
(Court) established a four prong test to determine if a 
medical examination is necessary in a claim for benefits.  
See McLendon, 20 Vet. App. at 81.  The elements include a 
current disability, or persistent or recurrent symptoms of a 
disability, evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting themselves during an applicable presumptive 
period for which the claimant qualifies, an indication that 
the disability or symptoms may be associated with the 
veteran's service, and insufficient competent medical 
evidence on file to make a decision on the claim.  Id.

The veteran has a current hearing loss disability.  His SMRs 
are missing so that avenue of establishing treatment for 
complaints of hearing loss or a finding on examination is not 
available.  However, the veteran is considered competent to 
provide evidence that he believes he suffers from a hearing 
impairment and that he had a hearing impairment in service.  
Cf. Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(Ringing in the ears is capable of lay observation).  He also 
has credible evidence of his exposure to noise as a truck 
driver in service.  As to an indication of whether his 
current hearing loss may be related to service, there are the 
statements from the veteran, his friend, and his spouse that 
place his impaired hearing to the 1960's.  Further, there is 
the April 2002 VA audiology consult listing a history of 
military and civilian noise exposure.  Finally, although the 
veteran's current hearing loss disability is documented there 
is no assessment of whether the hearing loss could be the 
result of noise exposure in service.  In order to properly 
assess that claim a VA examination is required.  

The veteran has also claimed service connection for 
depression.  He is claiming the depression as secondary to 
his hearing loss.  There is an assessment from a VA social 
worker that the veteran does suffer from some depression in 
an entry from January 31, 2003.  The depression was not 
linked to the veteran's hearing loss.  It would be premature 
to adjudicate the claim for depression at this time as the 
issue of service connection for hearing loss has not been 
resolved.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify any source of treatment for his 
hearing loss and depression since May 
2004.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured. 

2.  Upon the completion of the above 
development, the veteran should be 
afforded an audiology examination.  The 
claims folder must be made available to 
the examiner.  The examiner should obtain 
a detailed history of noise exposure, 
both in service and after.  The examiner 
is requested to provide an opinion as to 
whether there is at least a 50 percent 
probability or greater that that any 
currently diagnosed hearing loss is 
related to the veteran's service.  A 
rationale for all opinions must be 
expressed.

3.  If, and only if, service connection 
is granted for hearing loss, the veteran 
should be afforded a VA psychiatric 
examination.  The examiner is requested 
to provide an opinion as to whether there 
is at least a 50 percent probability or 
greater that that any currently diagnosed 
depression is caused by, or aggravated by 
the veteran's hearing loss.  A rationale 
for all opinions must be expressed.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


